DETAILED ACTION
	This office action is in response to the arguments and claims submitted on 02/03/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons of allowance:
The prior art of record includes Benson et al. (U.S. 2017/0058656 A1) which                               discloses a method comprising:  
receiving a steering command identifying a tool face orientation, wherein the steering command is expected to produce an steering response of an intended drilling trajectory, but fails to disclose or suggest:
claim 1:  “determining an uncertainty level of steering response based on the tool face orientation based on the stored dataset”;
claim 10:  “identifying an uncertainty level associated with steering response the tool face orientation based on steering response uncertainty data”;
claim 16:  “determining a respective plurality of uncertainty levels of steering responses at different tool face orientations based on deviations between expected drilling trajectories and actual drilling trajectories”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/M. C. P./ 
Examiner, Art Unit 3672
04/05/21

/TARA SCHIMPF/Primary Examiner, Art Unit 3672